DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-12, in the reply filed on August 3, 2022 is acknowledged.  The traversal is on the grounds that the present application would not present an undue search burden. This is not found persuasive as set forth below.

Applicant primarily argues:
“In the present application, the invention of Group II comprises the technical features of the invention of Group I (Group II drawn to particles prepared by the method of group I), Group III comprises the technical features of the invention of Group I (Group III drawn to the use of particles prepared by the method of Group I) so a single search and examination can cover these three inventions.”
Remarks, p. 2-3

The examiner respectfully traverses as follows:
While applicant argues that “the present application would not present an undue search burden”, applicants have provided no evidence to support this position. Therefore, the examiner’s position remains that Group I, Group II, and Group III have a separate status in the art for the reasons set forth on pages 2 and 3 of the Office Action mailed on June 9, 2022. Further, as set forth on page 2 of the Office Action mailed on June 9, 2022, the examiner has established that the three groups have a different classification. Specifically, Group I, drawn to a preparation method, classified in B22F9/24, Group II, drawn to sulfidated nanoscale zero valent iron particles, classified in C01G49/12, and Group III, drawn to use of sulfidated nanoscale zero valent iron, classified in B09C1/002.
The requirement is still deemed proper and is therefore made FINAL.

Claims 13-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on August 3, 2022.
Claim Objections
Claim 2 is objected to because of the following informalities:  
In order to ensure proper antecedent basis, it is suggested to amend “the” to “a” in claim 2, line 1 and claim 9, line 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “standing for a sufficient period” in line 7. It is unclear how long the period would need to be to be considered as “a sufficient period”, given the claim fails to recite what function must be achieved. Without such information, the metes and bounds of “sufficient period” is unclear and indeterminate. The examiner interprets the “sufficient period” as any length of time.  Clarification is requested. 
Claims 2-12 are rejected by virtue of dependency on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ghoshal et al. (US 2017/0297931 A1) (Ghoshal), in view of He et al. (CN 109607635 A) (He) and Bunsen (“I. On the washing of precipitates”, 2009), taken in view of evidence by LibreTexts.
The Examiner has provided a machine translation of CN 109607635 A. The citation of the prior art in this rejection refer to the machine translation.

In regards to claims 1, 3, and 7, Ghoshal teaches NZVI synthesis and sulfidation (Abstract and p. 6, Example 1) (i.e. a preparation method of sulfidated nanoscale zero valent iron (S-nZVI) particles), comprising the following steps:
an aqueous solution of 0.07 M FeSO4·7H2O (i.e. ferrous sulfate) continuously mixed, while 0.019 M NaBH4 was added drop-wise using a syringe pump, followed by an hour of mixing. The resulting NZVI suspension was washed three time with methanol and dried under nitrogen [0069], which would necessarily remove supernatant and rinse a solid to obtain NZVI (i.e. nZVI) particles (i.e., adding a ferrous salt solution to a reactor, further adding NaBH4 solution to initiate a reduction reaction, removing supernatant, and rinsing a resulted solid to obtain nZVI particles); and 
sulfidated NZVI was prepared by sonicating an aqueous suspension of NZVI with a known concentration of Na2S aqueous solution for 10 minutes [0070] (i.e., dispersing the nZVI particles in a solvent, adding sulfur and mixing well, standing for a sufficient period).

Given Ghoshal teaches the hour of mixing of aqueous solution 0.07 M FeSO4·7H2O and 0.019 M NaBH4 results in NZVI suspension in step 1) (Ghoshal, [0069]), wherein “suspension” is a heterogeneous mixture in which some of the particles settle out of the mixture upon standing, as evidenced by LibreTexts, Suspension: second paragraph, the hour of mixing step to result in NZVI suspension corresponds to the claimed “standing for precipitation”.

Further, Ghoshal does not explicitly disclose elemental sulfur powder as the sulfur source added to the nZVI dispersion in step 2. 
With respect to the difference, He teaches a kind of preparation method and applications of vulcanizing zero-valent iron (He, Title), wherein “vulcanizing” is synonymous with sulfidating. He specifically teaches the vulcanizing agent used is elemental sulfur (He, p. 3, line 71).
As He expressly teaches, elemental sulfur is easily obtained, cheap, safe, easily stored, and easily transported, as compared to Na2S which is not easily stored and is unsafe (He, p. 3, lines 71-72). 
He is analogous art as it is drawn to the synthesis of vulcanized (i.e. sulfidated) nZVI (He, Title). 
In light of the motivation of using elemental sulfur disclosed by He, it would therefore have been obvious to one of ordinary skill in the art to substitute the Na2S in Ghoshal with the elemental sulfur in He in order to have a sulfur source that is easily obtained, cheap, safe, easily stored and easily transported. 

Further, Ghoshal does not explicitly disclose removing a supernatant, and rinsing a resulted solid to obtain the sulfidated nZVI particles in step 2.
With respect to the difference, He teaches preparing vulcanized (i.e. sulfidated) zero-valent iron using elemental sulfur powder as disclosed above, and further teaches using a filter and drying to obtain the dry vulcanized zero-valent iron (He, p. 4, Embodiment 2). Additionally, Bunsen teaches the washing of precipitates (Bunsen, Title). Bunsen specifically teaches a precipitate is washed either by filtration or by decantation: in the former case the portion of liquid not mechanically retained is allowed to drain from the precipitate; in the latter it is separated by simply pouring it away, the foreign substances contained in the precipitate being then removed by repeated addition of some washing-fluid (Bunsen, Para. 1) (i.e. removing the supernatant, and rinsing a resulted solid to obtain the sulfidated nZVI particles).
As Bunsen expressly teaches, this process is continued until the amount of impurity becomes so minute that its presence may be entirely disregarded (Bunsen, Para. 1).
Bunsen is analogous art as it is drawn to washing precipitates (Bunsen, Title).
In light of the motivation of removing and washing the precipitate as disclosed by Bunsen, it therefore would have been obvious to one of ordinary skill in the art to include the removal and washing of the S-nZVI precipitates in Ghoshal in order to remove impurities, and thereby arrive at the claimed invention.

In regards to claim 9, Ghoshal, in view of He and Bunsen, teaches the preparation method according to claim 1, wherein the Fe/S molar ratio is 0.62 to 66, or preferably 15 to 50 (Ghoshal, [0028]), when the ratio is rewritten as an S/Fe molar ratio, it is (0.02-0.067) : 1, which falls within the claimed range (i.e. the molar ratio of the elemental sulfur powder to the nZVI particles in step 2) is (0.015-0.100) : 1). 


Claims 2, 4, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ghoshal, in view of He and Bunsen, as applied to claim 1 above, and further in view of Greenlee (US 2014/0162868 A1).

In regards to claim 2, Ghoshal, in view of He and Bunsen, teaches the preparation method according to claim 1. 
However, Ghoshal, in view of He and Bunsen, does not explicitly disclose the molar ratio of Fe2+ to NaBH4 in step 1) is 1 : (4-5).
With respect to the difference, Greenlee teaches synthesis techniques for core-shell nanoparticles (Greenlee, Abstract), including synthesis of nZVI particles wherein NaBH4 is the reducing agent and added dropwise (Greenlee, [0036]). Greenlee specifically teaches based on the reaction between BH4 and Fe2+, a theoretical molar ratio of 2:1 BH4:Fe is required to reduce all of the iron in solution. At least an additional 10% of NaBH4 is added (Greenlee, [0036]). As Greenlee teaches that “at least” an additional 10% of NaBH4 is added, it can be reasonably assumed that more than 10% could be added if desired and therefore a molar ratio of 1 : (4-5) Fe2+:NaBH4 could be used.  
As Greenlee expressly teaches at least an additional 10% of NaBH4 is added to account for the side reaction of borohydride and water to ensure that all of the Fe2+ is reduced. After all of the Fe2+ is reduced, the additional excess of NaBH4 is used to keep the nZVI in a reducing environment (Greenlee, [0036]).
Greenlee is analogous art as Greenlee is drawn to the synthesis of nZVI particles (Greenlee, [0036]).
In light of the motivation of using excess NaBH4 as disclosed by Greenlee, it therefore would have been obvious to one of ordinary skill in the art to adjust the molar ratio between Fe2+ and NaBH4 of Ghoshal, in view of He and Bunsen, to be 1 : (4-5) by having an excess of NaBH4 in order to ensure that all of the Fe2+ is reduced and to keep the nZVI in a reducing environment, and thereby arrive at the claimed invention.  

In regards to claim 4, Ghoshal, in view of He, Bunsen, and Greenlee, teaches the preparation method according to claim 2, wherein the ferrous salt is an aqueous solution of FeSO4 (Ghoshal, [0069]) (i.e. the ferrous salt in step 1) is one selected from ferrous chloride, ferrous nitrate, and ferrous sulfate).

In regards to claim 8, Ghoshal, in view of He, Bunsen, and Greenlee, teaches the preparation method according to claim 2, wherein NaBH4 is added dropwise to the aqueous solution of FeSO4 (Ghoshal, [0069]) (i.e. the NaBH4 solution in step 1) is added dropwise to the reactor).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ghoshal, in view of He and Bunsen, as applied to claim 1 above, and further in view of Hwang et al. (“Effects of synthesis conditions on the characteristics and reactivity of nano scale zero valent iron”, 2011) (Hwang).

In regards to claim 5, while Ghoshal, in view of He and Bunsen, teaches the preparation method according to claim 1, Ghoshal, in view of He and Bunsen, does not explicitly teach the ferrous salt solution in step 1) has a concentration of 0.1 to 0.3 mol/L; and the NaBH4 solution in step 1) has a concentration of 0.2 to 0.4 mol/L, as presently claimed.
With respect to the difference, Hwang teaches effects of synthesis conditions on the characteristics and reactivity of nano scale zero valent iron (i.e., NZVI; NZVI particles) (Hwang, Title; Abstract), wherein the growth and agglomeration time of the NZVI particles varies greatly according to the reductant concentration (i.e. reducing agent), and the number of NZVI nuclei depends on the concentration of the precursor solute which plays a role in deciding the size and morphology of NZVI (i.e. iron salt) (Hwang, p. 144-145, Sec. 1, Para. 3).
Hwang and Ghoshal in view of He and Bunsen are analogous art as they are drawn to forming NZVI particles. 
Although there are no disclosures on the concentrations of ferrous salt solution and NaBH4 solution as presently claimed, it has long been an axiom of United States patent law that it is not inventive to discover the optimum or workable ranges of result-effective variables by routine experimentation. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003) ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Boesch, 617 F.2d 272, 276 (CCPA 1980) ("[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art."); In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."). "Only if the 'results of optimizing a variable' are 'unexpectedly good' can a patent be obtained for the claimed critical range." In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997) (quoting In re Antonie, 559 F.2d 618, 620 (CCPA 1977)).
In light of the motivation of varying the reductant concentration and the concentration of precursor solute disclosed by Hwang, it would have been obvious to one of ordinary skill in the art to vary the concentration of the ferrous salt solution in Ghoshal, in view of He and Bunsen, including over the concentrations presently claimed, in order to achieve the desirable amount of NZVI nuclei and the desirable size and morphology of NZVI; and to vary the concentration of NaBH4 solution in Ghoshal, in view of He and Bunsen, including over the concentrations presently claimed, in order to achieve the desirable growth and agglomeration of NZVI, and thereby arrive at the claimed invention.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ghoshal, in view of He, Bunsen, and Greenlee, as applied to claim 2 above, and further in view of Hwang.

In regards to claim 6, Ghoshal, in view of He, Bunsen, and Greenlee, teaches the preparation method according to claim 2. 
However, Ghoshal, in view of He, Bunsen, and Greenlee, does not explicitly disclose that the ferrous salt solution in step 1) has a concentration of 0.1 to 0.3 mol/L; and the NaBH4 solution in step 1) has a concentration of 0.2 to 0.4 mol/L.
With respect to the difference, Hwang teaches effects of synthesis conditions on the characteristics and reactivity of nano scale zero valent iron (i.e., NZVI; NZVI particles) (Hwang, Title; Abstract), wherein the growth and agglomeration time of the NZVI particles varies greatly according to the reductant concentration (i.e. reducing agent), and the number of NZVI nuclei depends on the concentration of the precursor solute which plays a role in deciding the size and morphology of NZVI (i.e. iron salt) (Hwang, p. 144-145, Sec. 1, Para. 3).
Hwang and Ghoshal, in view of He, Bunsen, and Greenlee, are analogous art as they are drawn to forming NZVI particles. 
Although there are no disclosures on the concentrations of ferrous salt solution and NaBH4 solution as presently claimed, it has long been an axiom of United States patent law that it is not inventive to discover the optimum or workable ranges of result-effective variables by routine experimentation. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003) ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Boesch, 617 F.2d 272, 276 (CCPA 1980) ("[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art."); In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."). "Only if the 'results of optimizing a variable' are 'unexpectedly good' can a patent be obtained for the claimed critical range." In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997) (quoting In re Antonie, 559 F.2d 618, 620 (CCPA 1977)).
In light of the motivation of varying the reductant concentration and the concentration of precursor solute disclosed by Hwang, it would have been obvious to one of ordinary skill in the art to vary the concentration of the ferrous salt solution in Ghoshal, in view of He, Bunsen, and Greenlee, including over the concentrations presently claimed, in order to achieve the desirable amount of NZVI nuclei and the desirable size and morphology of NZVI; and to vary the concentration of NaBH4 solution in Ghoshal, in view of He, Bunsen, and Greenlee, including over the concentrations presently claimed, in order to achieve the desirable growth and agglomeration of NZVI, and thereby arrive at the claimed invention.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ghoshal, in view of He, Bunsen, as applied to claim 1 above, and further in view of Yuvakkumar et al. (“Preparation and Characterization of Zero Valent Iron Nanoparticles”, 2011) (Yuvakkumar).

In regards to claim 10, Ghoshal, in view of He and Bunsen, teaches the preparation method according to claim 1.
However, Ghoshal, in view of He and Bunsen, does not explicitly disclose that the solvent in step 2) is ethanol. Rather, Ghoshal teaches that an aqueous solution is used as the solvent [0070], and this aqueous solution can reasonably be assumed to be the same solvent with 30% methanol as used to create the NZVI [0069]. As ethanol and methanol are structurally very similar, it can reasonably be assumed that they would possess similar properties, however, the solvent would still only comprise 30% ethanol. 
With respect to the difference, Yuvakkumar teaches the preparation and characterization of zero valent iron nanoparticles (Yuvakkumar, Title). Yuvakkumar specifically teaches synthesizing nZVI in an ethanol medium (Yuvakkumar, Section 3, Para. 1). 
As Yuvakkumar explicitly teaches, synthesized zero valent iron is unstable in atmospheric conditions and tends to form oxides/hydroxides (Yuvakkumar, p. 1771, Introduction, Para. 2). Yuvakkumar further teaches that synthesis of zero valent iron nanoparticles in ethanol prevents massive oxidation (Yuvakkumar, p. 1772, lines 3-4). It can be reasonably assumed that ethanol would also prevent the oxidation of sulfidated nZVI as Yuvakkumar additionally teaches that after nZVI are formed, ethanol is added to preserve the nano iron particles from oxidation. 
Yuvakkumar is analogous art as it is drawn to nZVI preparation (Yuvakkumar, Title).
In light of the motivation of using ethanol as the solvent for nZVI as disclosed by Yuvakkumar, it therefore would have been obvious to one of ordinary skill in the art to substitute the aqueous solution of Ghoshal, in view of He and Bunsen, with an ethanol medium in order to prevent the oxidation of both the nZVI and S-nZVI, and thereby arrive at the claimed invention.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ghoshal, in view of He, Bunsen, and Greenlee, as applied to claim 2 above, and further in view of Yuvakkumar.

In regards to claim 11, Ghoshal, in view of He, Bunsen, and Greenlee, teaches the preparation method according to claim 2.
However, Ghoshal, in view of He, Bunsen, and Greenlee, does not explicitly disclose the solvent in step 2) is ethanol. Rather, Ghoshal teaches that an aqueous solution is used as the solvent [0070], and this aqueous solution can reasonably be assumed to be the same solvent with 30% methanol as used to create the NZVI [0069]. As ethanol and methanol are structurally very similar, it would necessarily be that they would possess similar properties, however, the solvent would still only comprise 30% ethanol
With respect to the difference, Yuvakkumar teaches the preparation and characterization of zero valent iron nanoparticles (Yuvakkumar, Title). Yuvakkumar specifically teaches synthesizing nZVI in an ethanol medium (Yuvakkumar, Section 3, Para. 1). 
As Yuvakkumar explicitly teaches, synthesized zero valent iron is unstable in atmospheric conditions and tends to form oxides/hydroxides (Yuvakkumar, p. 1771, Introduction, Para. 2). Yuvakkumar further teaches that synthesis of zero valent iron nanoparticles in ethanol prevents massive oxidation (Yuvakkumar, p. 1772, lines 3-4). It can be reasonably assumed that ethanol would also prevent the oxidation of sulfidated nZVI as Yuvakkumar additionally teaches that after nZVI are formed, ethanol is added to preserve the nano iron particles from oxidation. 
Yuvakkumar is analogous art as it is drawn to nZVI preparation (Yuvakkumar, Title).
In light of the motivation of using ethanol as the solvent for nZVI as disclosed by Yuvakkumar, it therefore would have been obvious to one of ordinary skill in the art to substitute the aqueous solution of Ghoshal, in view of He, Bunsen, and Greenlee, with an ethanol medium in order to prevent the oxidation of both the nZVI and S-nZVI, and thereby arrive at the claimed invention.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ghoshal, in view of He, Bunsen, Greenlee, and Hwang, as applied to claim 6 above, and further in view of Yuvakkumar.

In regards to claim 12, Ghoshal, in view of He, Bunsen, Greenlee, and Hwang, teaches the preparation method according to claim 6.
However, Ghoshal, in view of He, Bunsen, Greenlee, and Hwang, does not explicitly disclose the solvent in step 2) is ethanol. Rather, Ghoshal teaches that an aqueous solution is used as the solvent [0070], and this aqueous solution can reasonably be assumed to be the same solvent with 30% methanol as used to create the NZVI [0069]. As ethanol and methanol are structurally very similar, it would necessarily be that they would possess similar properties, however, the solvent would still only comprise 30% ethanol
With respect to the difference, Yuvakkumar teaches the preparation and characterization of zero valent iron nanoparticles (Yuvakkumar, Title). Yuvakkumar specifically teaches synthesizing nZVI in an ethanol medium (Yuvakkumar, Section 3, Para. 1). 
As Yuvakkumar explicitly teaches, synthesized zero valent iron is unstable in atmospheric conditions and tends to form oxides/hydroxides (Yuvakkumar, p. 1771, Introduction, Para. 2). Yuvakkumar further teaches that synthesis of zero valent iron nanoparticles in ethanol prevents massive oxidation (Yuvakkumar, p. 1772, lines 3-4). It can be reasonably assumed that ethanol would also prevent the oxidation of sulfidated nZVI as Yuvakkumar additionally teaches that after nZVI are formed, ethanol is added to preserve the nano iron particles from oxidation. 
Yuvakkumar is analogous art as it is drawn to nZVI preparation (Yuvakkumar, Title).
In light of the motivation of using ethanol as the solvent for nZVI as disclosed by Yuvakkumar, it therefore would have been obvious to one of ordinary skill in the art to substitute the aqueous solution of Ghoshal, in view of He, Bunsen, Greenlee, and Hwang, with an ethanol medium in order to prevent the oxidation of both the nZVI and S-nZVI, and thereby arrive at the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Catriona M Corallo whose telephone number is (571)272-8957. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on (571)270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.M.C./Examiner, Art Unit 1732                                                                                                                                                                                            


/CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732